Title: From Benjamin Franklin to Joseph Galloway, 22 August 1772
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Friend,
London, Augt 22. 1772
I acknowledged before the Receipt of your Favour of May 14, since which I have no Line from you. It will be a Pleasure to me to render any Service to Mr. Tilghman whom you recommended.

The Acts pass’d in your Winter and Spring Sessions I have not yet receiv’d, nor have I heard from Mr. Wilmot that they have been presented.
Lord Hillsborough, mortify’d by the Committee of Council’s Approbation of our Grant in Opposition to his Report, has resigned. I believe when he offer’d to do so, he had such an Opinion of his Importance that he did not think it would be accepted; and that it would be thought prudent rather to set our Grant aside than part with him. His Colleagues in the Ministry were all glad to get rid of him, and perhaps for that reason join’d more readily in giving him that Mortification. Lord Dartmouth succeeds him, who has much more favourable Dispositions towards the Colonies. He has heretofore express’d some personal Regard for me, and I hope now to find my Business with the Board more easy to transact.
Your Observations on the State of the Islands did not come to hand till after Lord Rochford had withdrawn his Petition. His Lordship and the Promoters of it were so roasted on the Occasion, that I believe another of the kind will not very soon be thought of. The Proprietor was at the Expence of the Opposition; and as I knew it would not be necessary and thought it might be inconvenient to our Affairs I did not openly engage in it, but I gave some private Assistance that I believe was not without Effect. I think too that Mr. Jackson’s opinion [was of?] Service. I would lodge a Copy of your Paper in the Plantation Office, against any similar future Application, if you approve of it. I only think the Island Holders make too great a Concession to the Crown when they suppose it may have a Right to Quitrent. It can have none, in my Opinion on the old Grants from Indians, Swedes and Dutch where none was reserved. And I think those Grants so clearly good as to need no Confirmation, to obtain which I suppose is the only Motive for offering such Quit Rent. I imagine too, that it may not be amiss to affix a Caveat in the Plantation Office, in Behalf of the Holders of Property in those Islands, against any Grant of them that may be applied for, till they have had timely Notice and an Opportunity of being fully heard. Mr. Jackson is out of Town, but I shall confer with him on the Subject as soon as he returns.
I thank you for your Care in obtaining and transmitting the Bill Willing & Morris on James Snedel for £500 which is paid. Your friendly Attention in these Affairs is extreamly obliging.
I acquainted Mr. Jackson with the Intention of the Assembly that he should receive the Votes and Laws free of Expence, and offered to reimburse him what he had paid as Postage for them. But he would not receive it as he had Money of theirs in his Hands, and said he could charge it. He tells me that you did not know of that Money. I remember the sending it when I was last in America; the Sum I forget, but think it was about £400. It must be mentioned in the Votes of 1762, 3, or 4.
I beg Leave to propose as a Member of our Philosophical Society Monsieur Jean LeRoy, Vice Directeur de l’Academie Royale des Sciences à Paris. He is a Person of great Merit, a Friend to America, and who will be pleas’d with the Honour of being chosen.
Don’t let us yet be too sanguine about Expectations of the Grant. There is a great dea[l to do?] before the Business is compleated, and many Things happen between the Cup and Lip. I am ever, my dear Friend, Yours most affectionately
B Franklin
Mr Galloway
